DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are deemed acceptable for the purpose of examination.
Specification
The disclosure is objected to because of the following informalities:
Page 6, Para. [0019]: “questions may also be asked to confirm hat the user is telling the user.” Is unclear.
Appropriate correction is required.
Claim Objections
Claims 4, 11, and 17 objected to because of the following informalities: 
 “wherein the missing data comprises data, that when combined with the answers from the user, causes the profile to be different than an expected profile of the user based on the answers from the user” should read “wherein the missing data comprises data that, when combined with the answers from the user, causes the profile to be different than an expected profile of the user based on the answers from the user”
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
Claim 1 recites a computer-implemented mitigation action recommendation method, the method comprising: building a cognitive machine leaming model for a conversational agent; querying a user, via the conversational agent, to create a profile of the user by comparing answers from the user to the cognitive machine learning model to determine missing data; and creating a new query, based on the cognitive machine learning model, to acquire, via the conversational agent, at least some of the missing data from the user to update the profile.
The limitation of building a cognitive machine leaming model for a conversational agent as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “building a cognitive machine learning model”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “building a cognitive machine learning model” language, “a conversational agent” can simply equate to a first individual who is having a conversation with a second individual, where the first individual converses back and forth with the second individual. 
The limitation of querying a user, via the conversational agent, to create a profile of the user by comparing answers from the user to the cognitive machine learning model to 
The limitation of creating a new query, based on the cognitive machine learning model, to acquire, via the conversational agent, at least some of the missing data from the user to update the profile is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “based on the cognitive machine learning model”, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, but for the “based on the cognitive machine learning model” language, “creating” in the context of the claim encompasses a first individual further questioning a second individual to acquire additional information regarding the second individual based off the reply the second individual has given to further develop a stronger profile of the second individual.

The judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – a/the cognitive machine learning model. The cognitive machine learning model is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the cognitive machine learning model amounts to no more than mere instructions to apply the exception using a generic computing component.  Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological 
This claim is not patent eligible under U.S.C. 101.
	Claim 2 recites the computer-implemented method of claim 1, further comprising recommending a mitigation action for the user based on the profile. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context in the claim language, “recommending” encompasses a first individual suggesting a plan or action to a second individual after having learned about the background of the second individual.
	The judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 3 recites the computer-implemented method of claim 1, wherein the missing data comprises a variable that results in the profile not matching an existing profile in the cognitive machine learning model. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – the cognitive machine learning model. The cognitive machine learning model is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the cognitive machine learning model amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.
This claim is not patent eligible under U.S.C. 101.

The judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 5 recites the computer-implemented method of claim 1, further comprising updating the cognitive machine learning model with the new query such that the querying asks 
 The judicial exception is not integrated into a practical application. In particular, the claim recites one additional element – updating the cognitive machine learning model with the new query. Updating the cognitive machine learning model with the new query is recited at a high level of generality (i.e., as a generic model performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing model. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of updating the cognitive machine learning model with the new query amounts to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using generic computing components cannot provide an inventive concept.

	Claim 6 recites the computer-implement method of claim 1, wherein the creating creates the new query when the answers by the user to the querying create a profile with a difference from user information. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, in the context of the claim language, a first individual can think of a new question to ask a second individual to learn more about the second individual when the second individual response to a previous question causes the first individual pre-determined view of the second individual to change as a result. 
The judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. Accordingly, this does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 7 recites the computer-implemented method of claim 1, embodied in a cloud-computing environment. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h). As discussed above with respect to the integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claims 8-13 are rejected on the same grounds as claims 1-6 respectively.
	Claims 14-20 are rejected on the same grounds as claims 1-7 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. US 20110125783 A1 to Whale, et al. (hereinafter, “Whale”) in view of U.S. Pub. No. US 20170185917 A1 to Chawla, et al. (hereinafter, “Chawla”).
As per claim 1, Whale teaches a computer-implemented mitigation action recommendation method, the method comprising: 
a conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning engine 107 can configure the set of interaction queries 112 to define an engaging conversation or a quick personality quiz” (the adaptive questioning engine is a conversational agent))
querying a user, via the conversational agent, to create a profile of the user by comparing answers from the user to (the cognitive machine learning model) to determine missing data (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone data 126” Additionally, Para. [0108] discloses “…missing user profile data, e.g. keystone data…”. (Conversational agent queries the user to create a profile acquiring keystone (missing) data. It is to be noted that in Whale, the answers from the users are compared to the user profile that is generated/stored in Whale, however the comparison of the users answers will ultimately be done to the cognitive profile that is stored in the cognitive model of Chawla))
	and creating a new query, based on (the cognitive machine learning model), to acquire, via the conversational agent, at least some of the missing data from the user to update the profile.(Whale, Para. [0063] discloses “Additionally, adaptive questioning engine 107 can utilize real-time feedback of user responses 117 to queries 112 or recommendations 125 to adapt subsequent queries to be of more interest to the user, or to discover new user attributes 123” (The adaptive questioning engine will use the cognitive machine learning model of Chawla to create queries to ask the user, however Whale has an internal query engine that selects and creates queries to ask a user to determine any additional missing data))
	Whale fails to explicitly teach building a cognitive machine learning (for a conversational agent) and the cognitive machine learning model
	However, Chawla (Chawla addresses the issue of creating and refining user profiles based off user feedback) teaches:
	building a cognitive machine learning (for a conversational agent) (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of these cognitive learning operations. In one embodiment, a learning agent is used in the performance of certain cognitive learning operations, as described in greater detail herein.” (CILS (cognitive inference and learning system) is a cognitive machine learning system. The cognitive machine learning model disclosed by Chawla is to be used in junction with the conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla, is built for a cognitive system that interacts and learns from a user))
	the cognitive machine learning model (Chawla, Para. [0061] discloses “FIG. 3 is a simplified block diagram of a cognitive inference and learning system (CILS) reference model” (it is to be noted that the CILS stores user profiles))
	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the conversational agent, which acquires missing data from a user as disclosed by Whale to use the cognitive machine-learning model as disclosed by Chawla. The combination would have been obvious because a person of ordinary skill in the art would be motivated to “quickly draw inferences from data and gain new knowledge” (Chawla, Para. [0035]) by using the cognitive machine learning model.

	As per claim 2, the combination of Whale and Chawla as shown above teaches the computer-implemented method of claim 1, Chawla further teaches:
	further comprising recommending a mitigation action for the user based on the profile (Chawla, Para. [0159] discloses “As used herein, a contextual recommendation 834 cognitive learning technique broadly refers to the implementation of an inferred 808 cognitive learning style, bounded by an interaction-based 814 cognitive learning category, to perform cognitive learning operations related to contextual recommendations provided to a user. As likewise used herein, a contextual recommendation broadly refers to a recommendation made to a user based upon a context.” and Para. [0187] discloses “The cognitive profile associated with the particular user ensures that the cognitive profile is specific to that individual and cognitive recommendations, insights and suggestions are generated based on the specific attributes of that user's profile.” (The contextual recommendation technique can make a contextual recommendation that is specific to a user’s profile))
Same motivation to combine the teachings of Whale and Chawla as claim 1

	As per claim 3, the combination of Whale and Chawla as shown above teaches the computer-implemented method of claim 1, Chawla further teaches:
	wherein the missing data comprises a variable that results in the profile not matching an existing profile in the cognitive machine learning model (Chawla, Para. [0268] discloses “The feedback data is then used in combination with cognitive attributes associated with the set 1306 of cognitive suggestions to perform cognitive learning operations, the results of which are then used to generate a cognitive profile for the user. In one embodiment, the results of the cognitive learning operations are used to update an existing cognitive profile associated with the user.” (Feedback data used to update a cognitive profile results in the existing profile not matching which results in it being updated. Note that the missing data will be referring to the Keystone data from Whale, where the keystone data has attributes within the data that cause a profile to not match an existing profile. See Para. [0056] of Whale for examples of additional attributes that may be included in the keystone or missing data))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 4, the combination of Whale and Chawla as shown above teaches the computer-implemented method of claim 1, Whale further teaches:
wherein the missing data comprises data, that when combined with the answers from the user, causes the profile to be different than an expected profile of the user based on the answers from the user (Whale, Para. [0083] discloses “look-up table 229 may include historical data on questions and how other users of system 214 have responded to such questions, thereby enabling question and recommendation system 214 to determine which questions work well and which questions work not as well across an aggregate population of users” and Para. [0102] discloses “If the user is a first time user, then the method 1400 may further include presenting one or more entry quizzes (Block 1406). For example, each of the one or more entry quizzes may include one or more keystone questions, interest identification questions, or optionally or in addition, one or more entertaining questions. As such, the one or more entry quizzes thereby enable the recommendation application to build at least a partial user profile that characterizes the user, e.g. with keystone data such as demographic or user interest data, as well as maintain the interest of the user in completing the quizzes by providing an entertainment factor.” (The look up table, based on a cold start, can generate queries that have been predominantly successful based off previous user interactions thus that is an expected profile at first. New users receive a “quiz” which may be based off queries from the lookup table, which subsequently formulates a user’s own profile. It is clear that in such an instance the data acquired from a user would inherently make it clear that the users answers  and the profile created as a result from the users answers will differ from an expected profile))

As per claim 5, the combination of Whale and Chawla as shown above teaches the computer-implemented method of claim 1, Chawla further teaches:
further comprising updating the cognitive machine learning model with the new query such that the querying asks the new query in the initial querying to profile the user (Chawla, Figure 15 in particular Steps 1518, 1520, 1522, 1524, 1526, and 1530. Step 1518 discloses using a generated cognitive profile from previous user feedback to generate a cognitive insight, Step 1520 discloses providing a cognitive insight to the user, Step 1522 discloses receiving user feedback based on cognitive insight, Step 1524 discloses using user feedback to facilitate learning to perform learning operations, Step 1526 discloses updating the user profile and Step 1530 discloses generating a new cognitive insight (The cognitive model uses a user profile to generate an insight to receive user feedback where the user feedback is used by the cognitive model to subsequently update the model such that the cognitive model gets updated and provides a new insight to the user to further profile the user))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 6, the combination of Whale and Chawla as shown above teaches the computer-implemented method of claim 1, Chawla further teaches:
(Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. The feedback returned is used a create a user profile that differs from that of a predetermined profile, thus the system subsequently creates a new insight to query the user with after his/her profile is created))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 7, the combination of Whale and Chawla as shown above teaches the computer-implemented method of claim 1, Chawla further teaches:
embodied in a cloud-computing environment (Chawla, Para. [0061] discloses “FIG. 3 is a simplified block diagram of a cognitive inference and learning system (CILS) reference model implemented in accordance with an embodiment of the invention. In this embodiment, the CILS reference model is associated with … a cloud infrastructure 340”)
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 8, Whale teaches a computer program product for mitigation action recommendation: 
a conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning engine 107 can configure the set of interaction queries 112 to define an engaging conversation or a quick personality quiz” (the adaptive questioning engine is a conversational agent))
querying a user, via the conversational agent, to create a profile of the user by comparing answers from the user to (the cognitive machine learning model) to determine missing data (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone data 126” Additionally, Para. [0108] discloses “…missing user profile data, e.g. keystone data…”. (Conversational agent queries the user to create a profile acquiring keystone (missing) data. It is to be noted that in Whale the answers from the users are compared to the user profile that is generated/stored in Whale, however the comparison of the users answers will ultimately be done to the cognitive profile that is stored in the cognitive model of Chawla))
and creating a new query, based on (the cognitive machine learning model) to acquire, via the conversational agent, at least some of the missing data from the user to update the profile (Whale, Para. [0063] discloses “Additionally, adaptive questioning engine 107 can utilize real-time feedback of user responses 117 to queries 112 or recommendations 125 to adapt subsequent queries to be of more interest to the user, or to discover new user attributes 123” (The adaptive questioning engine will use the cognitive machine learning model of Chawla to create queries to ask the user, however Whale has an internal query engine that selects and creates queries to ask a user to determine any additional missing data))
Whale fails to explicitly teach building a cognitive machine learning for (a conversational agent) and the cognitive machine learning model and the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform
	However, Chawla teaches:
	building a cognitive machine learning for (a conversational agent) (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of these cognitive learning operations. In one embodiment, a learning agent is used in the performance of certain cognitive learning operations, as described in greater detail herein.” (CILS (cognitive inference and learning system) is a cognitive machine learning system. The cognitive machine learning model disclosed by Chawla is to be used in junction with the conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla, is built for a cognitive system that interacts and learns from a user))
the cognitive machine learning model (Chawla, Para. [0061] discloses “FIG. 3 is a simplified block diagram of a cognitive inference and learning system (CILS) reference model” (it is to be noted that the CILS stores user profiles))
the computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform (Chawla, Para. [0025] discloses “The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.”)
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 9, the combination of Whale and Chawla as shown above teaches the computer program product of claim 8, Chawla further teaches:
further comprising recommending a mitigation action for the user based on the profile (Chawla, Para. [0159] discloses “As used herein, a contextual recommendation 834 cognitive learning technique broadly refers to the implementation of an inferred 808 cognitive learning style, bounded by an interaction-based 814 cognitive learning category, to perform cognitive learning operations related to contextual recommendations provided to a user. As likewise used herein, a contextual recommendation broadly refers to a recommendation made to a user based upon a context.” and Para. [0187] discloses “The cognitive profile associated with the particular user ensures that the cognitive profile is specific to that individual and cognitive recommendations, insights and suggestions are generated based on the specific attributes of that user's profile.” (The contextual recommendation technique can make a contextual recommendation that is specific to a user’s profile))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 10, the combination of Whale and Chawla as shown above teaches the computer program product of claim 8, Chawla further teaches:
	wherein the missing data comprises a variable that results in the profile not matching an existing profile in the cognitive machine learning model (Chawla, Para. [0268] discloses “The feedback data is then used in combination with cognitive attributes associated with the set 1306 of cognitive suggestions to perform cognitive learning operations, the results of which are then used to generate a cognitive profile for the user. In one embodiment, the results of the cognitive learning operations are used to update an existing cognitive profile associated with the user.” (Feedback data used to update a cognitive profile results in the existing profile not matching which results in it being updated. Note that the missing data will be referring to the Keystone data from Whale, where the keystone data has attributes within the data that cause a profile to not match an existing profile. See Para. [0056] of Whale for examples of additional attributes that may be included in the keystone or missing data))


As per claim 11, the combination of Whale and Chawla as shown above teaches the computer program product of claim 8, Whale further teaches:
wherein the missing data comprises data, that when combined with the answers from the user, causes the profile to be different than an expected profile of the user based on the answers from the user (Whale, Para. [0083] discloses “] look-up table 229 may include historical data on questions and how other users of system 214 have responded to such questions, thereby enabling question and recommendation system 214 to determine which questions work well and which questions work not as well across an aggregate population of users” and Para. [0102] discloses “If the user is a first time user, then the method 1400 may further include presenting one or more entry quizzes (Block 1406). For example, each of the one or more entry quizzes may include one or more keystone questions, interest identification questions, or optionally or in addition, one or more entertaining questions. As such, the one or more entry quizzes thereby enable the recommendation application to build at least a partial user profile that characterizes the user, e.g. with keystone data such as demographic or user interest data, as well as maintain the interest of the user in completing the quizzes by providing an entertainment factor.” (The look up table, based on a cold start, can generate queries that have been predominantly successful based off previous user interactions thus that is an expected profile at first. New users receive a “quiz” which may be based off queries from the lookup table, which subsequently formulates a user’s own profile. It is clear that in such an instance the data acquired from a user would inherently make it clear that the users answers  and the profile created as a result from the users answers will differ from an expected profile))

As per claim 12, the combination of Whale and Chawla as shown above teaches the computer program product of claim 8, Chawla further teaches:
further comprising updating the cognitive machine learning model with the new query such that the querying asks the new query in the initial querying to profile the user (Chawla, Figure 15 in particular Steps 1518, 1520, 1522, 1524, 1526, and 1530. Step 1518 discloses using a generated cognitive profile from previous user feedback to generate a cognitive insight, Step 1520 discloses providing a cognitive insight to the user, Step 1522 discloses receiving user feedback based on cognitive insight, Step 1524 discloses using user feedback to facilitate learning to perform learning operations, Step 1526 discloses updating the user profile and Step 1530 discloses generating a new cognitive insight (The cognitive model uses a user profile to generate an insight to receive user feedback where the user feedback is used by the cognitive model to subsequently update the model such that the cognitive model gets updated and provides a new insight to the user to further profile the user))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 13, the combination of Whale and Chawla as shown above teaches the computer program product of claim 8, Chawla further teaches:
wherein the creating creates the new query when the answers by the user to the querying create a profile with a difference from user information (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. The feedback returned is used a create a user profile that differs from that of a predetermined profile, thus the system subsequently creates a new insight to query the user with after his/her profile is created))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 14, Whale teaches a mitigation action recommendation system, said system comprising: 
a conversational agent (Whale, Para. [0063] discloses “Further, adaptive questioning engine 107 can configure the set of interaction queries 112 to define an engaging conversation or a quick personality quiz” (the adaptive questioning engine is a conversational agent))
querying a user, via the conversational agent, to create a profile of the user by comparing answers from the user to (the cognitive machine learning model) to determine missing data (Whale, Para. [0056] discloses “Data that can characterize the user, such as via one or more user attributes 123, can include data that defines marketing-related, demographic-related, etc. interests or descriptions of the user, and such data may be referred to herein as “keystone” data. Moreover, in pursuing such "keystone" data 126 to support a comprehensive characterization of a user, in an aspect, adaptive questioning engine 107 can provide unrelated diversions, e.g. question not related to keystone data, interspersed in a set of queries or interaction questions 112 designed to elicit keystone data 126 in order to enhance the user experience. System 99 can thereby build a user profile 122 for user 104, where the user profile includes one or more attributes 123, which may include or be derived from keystone data 126” Additionally, Para. [0108] discloses “…missing user profile data, e.g. keystone data…”. (Conversational agent queries the user to create a profile acquiring keystone (missing) data. It is to be noted that in Whale the answers from the users are compared to the user profile that is generated/stored in Whale, however the comparison of the users answers will ultimately be done to the cognitive profile that is stored in the cognitive model of Chawla))
	and creating a new query, based on (the cognitive machine learning model), to acquire, via the conversational agent, at least some of the missing data from the user to update the profile. (Whale, Para. [0063] discloses “Additionally, adaptive questioning engine 107 can utilize real-time feedback of user responses 117 to queries 112 or recommendations 125 to adapt subsequent queries to be of more interest to the user, or to discover new user attributes 123” (The adaptive questioning engine will use the cognitive machine learning model of Chawla to create queries to ask the user, however Whale has an internal query engine that selects and creates queries to ask a user to determine any additional missing data))
	Whale fails to explicitly teach building a cognitive machine learning for (a conversational agent) and the cognitive machine learning model and a processor and a memory, the memory storing instructions to cause the processor to perform
	However, Chawla teaches:
	building a cognitive machine learning for (a conversational agent) (Chawla, Para. [0203] discloses “In various embodiments, the learn 964 lifecycle phase is implemented to manage cognitive learning operations being performed by a CILS, as described in greater detail herein. In certain embodiments, cognitive agents 920 are used in the performance of these cognitive learning operations. In one embodiment, a learning agent is used in the performance of certain cognitive learning operations, as described in greater detail herein.” (CILS (cognitive inference and learning system) is a cognitive machine learning system. The cognitive machine learning model disclosed by Chawla is to be used in junction with the conversational agent of Whale, however it is to be noted that the cognitive model, in Chawla, is built for a cognitive system that interacts and learns from a user))
the cognitive machine learning model (Chawla, Para. [0061] discloses “FIG. 3 is a simplified block diagram of a cognitive inference and learning system (CILS) reference model” (it is to be noted that the CILS stores user profiles))
a processor (Chawla, Para. [0033] discloses “The information processing system 100 includes a processor (e,g., central processor unit or “CPU”)”)
(Chawla, Para. [0026] discloses “A non-exhaustive list of more specific examples of the computer readable storage medium includes the following… a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM)” and Para. [0033] discloses “the information processing system 100 likewise includes system memory 112, which is interconnected to the foregoing via one or more buses 114” (memory is connected to the CPU via the bus))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 15, the combination of Whale and Chawla as shown above teaches the system of claim 14, Chawla further teaches:
further comprising recommending a mitigation action for the user based on the profile (Chawla, Para. [0159] discloses “As used herein, a contextual recommendation 834 cognitive learning technique broadly refers to the implementation of an inferred 808 cognitive learning style, bounded by an interaction-based 814 cognitive learning category, to perform cognitive learning operations related to contextual recommendations provided to a user. As likewise used herein, a contextual recommendation broadly refers to a recommendation made to a user based upon a context.” and Para. [0187] discloses “The cognitive profile associated with the particular user ensures that the cognitive profile is specific to that individual and cognitive recommendations, insights and suggestions are generated based on the specific attributes of that user's profile.” (The contextual recommendation technique can make a contextual recommendation that is specific to a user’s profile))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 16, the combination of Whale and Chawla as shown above teaches the system of claim 14, Chawla further teaches:
	wherein the missing data comprises a variable that results in the profile not matching an existing profile in the cognitive machine learning model (Chawla, Para. [0268] discloses “The feedback data is then used in combination with cognitive attributes associated with the set 1306 of cognitive suggestions to perform cognitive learning operations, the results of which are then used to generate a cognitive profile for the user. In one embodiment, the results of the cognitive learning operations are used to update an existing cognitive profile associated with the user.” (Feedback data used to update a cognitive profile results in the existing profile not matching which results in it being updated. Note that the missing data will be referring to the Keystone data from Whale, where the keystone data has attributes within the data that cause a profile to not match an existing profile. See Para. [0056] of Whale for examples of additional attributes that may be included in the keystone or missing data))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 17, the combination of Whale and Chawla as shown above teaches the system of claim 14, Whale further teaches:
(Whale, Para. [0083] discloses “] look-up table 229 may include historical data on questions and how other users of system 214 have responded to such questions, thereby enabling question and recommendation system 214 to determine which questions work well and which questions work not as well across an aggregate population of users” and Para. [0102] discloses “If the user is a first time user, then the method 1400 may further include presenting one or more entry quizzes (Block 1406). For example, each of the one or more entry quizzes may include one or more keystone questions, interest identification questions, or optionally or in addition, one or more entertaining questions. As such, the one or more entry quizzes thereby enable the recommendation application to build at least a partial user profile that characterizes the user, e.g. with keystone data such as demographic or user interest data, as well as maintain the interest of the user in completing the quizzes by providing an entertainment factor.” (The look up table, based on a cold start, can generate queries that have been predominantly successful based off previous user interactions thus that is an expected profile at first. New users receive a “quiz” which may be based off queries from the lookup table, which subsequently formulates a user’s own profile. It is clear that in such an instance the data acquired from a user would inherently make it clear that the users answers  and the profile created as a result from the users answers will differ from an expected profile))

As per claim 18, the combination of Whale and Chawla as shown above teaches the system of claim 14, Chawla further teaches:
further comprising updating the cognitive machine learning model with the new query such that the querying asks the new query in the initial querying to profile the user (Chawla, Figure 15 in particular Steps 1518, 1520, 1522, 1524, 1526, and 1530. Step 1518 discloses using a generated cognitive profile from previous user feedback to generate a cognitive insight, Step 1520 discloses providing a cognitive insight to the user, Step 1522 discloses receiving user feedback based on cognitive insight, Step 1524 discloses using user feedback to facilitate learning to perform learning operations, Step 1526 discloses updating the user profile and Step 1530 discloses generating a new cognitive insight (The cognitive model uses a user profile to generate an insight to receive user feedback where the user feedback is used by the cognitive model to subsequently update the model such that the cognitive model gets updated and provides a new insight to the user to further profile the user))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 19, the combination of Whale and Chawla as shown above teaches the system of claim 14, Chawla further teaches:
wherein the creating creates the new query when the answers by the user to the querying create a profile with a difference from user information (Chawla, Para. [0225] discloses “In various embodiments, a predetermined cognitive profile may likewise by selected and then used by a CILS to perform one or more cognitive learning operations as described in greater detail herein” and Figure 15 in particular steps 1512, 1514, 1516, and 1518. Step 1512 discloses user provides feedback to suggested cognitive insights, step 1514 discloses user feedback used to perform cognitive learning, step 1516 discloses results of learning used to generate a user profile, and step 1518 discloses generating a new cognitive insight based on generated user profile (cognitive insights are initially given to a user based on a predetermined profile where then the user provides feedback on the insights provided. The feedback returned is used a create a user profile that differs from that of a predetermined profile, thus the system subsequently creates a new insight to query the user with after his/her profile is created))
Same motivation to combine the teachings of Whale and Chawla as claim 1

As per claim 20, the combination of Whale and Chawla as shown above teaches the system of claim 14, Chawla further teaches:
embodied in a cloud-computing environment (Chawla, Para. [0061] discloses “FIG. 3 is a simplified block diagram of a cognitive inference and learning system (CILS) reference model implemented in accordance with an embodiment of the invention. In this embodiment, the CILS reference model is associated with … a cloud infrastructure 340”)
Same motivation to combine the teachings of Whale and Chawla as claim 1

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure:
Yuval et al. (US 20170250930 A1) discloses a recommendation system that is tailored to a user’s profile
Howard et al. (US 20160350508 A1) discloses a recommendation system for medication that is tailored to a profile
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA RAZZAQ MUGHAL whose telephone number is 571-272-8833. The examiner can normally be reached on M-TR from 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV, can be reached at telephone number 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/H.R.M./             Examiner, Art Unit 2123                                                                                                                                                                                           
/ALEXEY SHMATOV/             Supervisory Patent Examiner, Art Unit 2123